DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: RCE filed on 10/17/2022.
• Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
• A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vishnoi et al (US 20200342850).
Regarding claim 1, Vishnoi further discloses a computer-implemented method comprising: 
A computer-implemented method comprising: receiving, by a primary chatbot (master bot 114,fig. 1), a query from a user (fig. 4); analyzing(fig. 4), using natural language processing techniques, the query; identifying, from the analyzing, one or more key features (system intents, fig. 4) of the query, wherein the one or more key features are individual semantic parts (example of semantic parts of speech includes tasks such as CRM task to be routed to CRM skill bot, wherein HCM tasks to be routed to HCM skill bot, and etc., par. 31, semantic part of input utterances, pars. 21-28, 31, e.g., identifying the meaning of the utterance and take appropriate actions)of speech from the query; pushing (routing/pushing key features to skill bots by the master chatbot, figs. 1, 4), by the primary chatbot, the one or more key features to one or more secondary chatbots, identifying which one of the primary chatbot and the one or more secondary chatbots (master chatbot determines which skill bot is capable of performing tasks and/or system  intents submit by input utterance via confidence scores, figs. 1, 4, pars. 23-31) is to response to the query; and transmitting (via network, figs. 2, 5) a response to the query to the user. These skills are individual chatbots (referred to as skill bots) that are configured to interact with users and fulfill specific types of tasks, such as tracking inventory, submitting timecards, creating expense reports, ordering food, checking a bank account, making reservations, buying a widget, and the like.


Regarding claim 2, Vishnoi further discloses the method of claim 1, further comprising: pushing, in response to identifying that a first secondary chatbot (figs. 1, 4, 5)) is to respond to the query, the query to the first secondary chatbot; and receiving (figs. 1, 4, 5) the response from the first secondary chatbot. 

Regarding claim 3, Vishnoi further discloses the method of claim 2, further comprising: generating, automatically, a second query, wherein the second query includes a prompt for user feedback (man-machine conversation to include feedbacks, figs. 1, 4, 5); receiving the user feedback; and updating, in response to receiving the user feedback, a respondent classifier, wherein the respondent classifier indicates to the primary chatbot that the first secondary chatbot is predicted to respond to succeeding queries (figs. 1, 4, 5). 

Regarding claim 4, Vishnoi further discloses the method of claim 1, wherein identifying which one of the primary chatbot (figs. 1, 4, 5) and the one or more secondary chatbots (figs. 1, 4, 5) is to respond to the query comprises: polling each of the primary chatbot and the one or more secondary chatbots, wherein the polling indicates each of the primary chatbot's and the one or more secondary chatbots' confidence (confidence scores, figs. 1, 4, 5) in the other chatbots responding to the query; ranking, (ranking which skill chatbot based upon determined confidence scores, figs. 1, 4, 5) based on the polled confidence (determined/polling confidence scores of each skill bots, figs. 1, 4, 5, pars. 4, 32), the primary chatbot and the one or more secondary chatbots (skill chatbots, figs. 1, 4, 5); and selecting (selecting skill chatbots based on confidence scores that able to perform the tasks requested via input utterances, pars. 21-31) a chatbot with the highest confidence of the primary chatbot and the one or more secondary chatbots (figs. 1, 4, 5). 

Regarding claim 5, Vishnoi further discloses the method of claim 4, wherein polling for each of the primary chatbot's and the one or more secondary chatbots' confidence in the other chatbots responding to the query comprises: comparing the one or more key features (routing/pushing key features to skill bots by the master chatbot, figs. 1, 4) to metadata associated with each of the primary chatbot and the one or more secondary chatbots; identifying how much of the metadata matches the one or more key features; and allocating a numerical tag to each of the primary chatbot and the one or more secondary chatbots, wherein the numerical tags indicate the amount of metadata that matched the one or more key features (routing/pushing key features to skill bots by the master chatbot, figs. 1, 4). 

Regarding claim 6, Vishnoi further discloses the method of claim 1, wherein pushing the one or more key features to the one or more secondary chatbots is in response to determining that the primary chatbot is incapable (tasks/system intents are routed to skill bot if the primary bot is unable to perform said tasks/intents, figs. 1, 4, 5) of answering the query. 

Regarding claim 7, Vishnoi further discloses the method of claim 6, further comprising: replacing (figs. 1, 4, 5) the primary chatbot with one of the one or more secondary chatbots; and transferring (figs. 1, 4, 5, and see pars. 21-33 for more details in regards to skill chatbot) the user to the one of the one or more secondary chatbots for the response to the query. 

Regarding claims 8-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above; therefore, claims 8-20 are rejected for the same rejection rationale/basis as described in claims 1-7.

Response to Arguments
• Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. (1) Regarding claims 1, 8, and 15, the applicant argued the cited prior art of record fails to teach and/or suggest “pushing, by the primary chatbot, the one or more key features of the query, wherein the one or more key features to one or more secondary chatbots, wherein the one or more key features are individual semantic parts of the speech from the query”. 
In response, the examiner herein fully disagrees. First of all, the newly added features “semantic parts of the speech” was not previously cited in any previous pending claims. However, upon further consideration, Vishnoi clearly teaches identifying, from the analyzing, one or more key features (system intents, fig. 4) of the query, wherein the one or more key features are individual semantic parts (example of semantic parts of speech includes tasks such as CRM task to be routed to CRM skill bot, wherein HCM tasks to be routed to HCM skill bot, and etc., par. 31, semantic part of input utterances, pars. 21-28, 31, e.g., identifying the meaning of the utterance and take appropriate actions)of speech from the query; pushing (routing/pushing key features to skill bots by the master chatbot, figs. 1, 4), by the primary chatbot, the one or more key features to one or more secondary chatbots, identifying which one of the primary chatbot and the one or more secondary chatbots (master chatbot determines which skill bot is capable of performing tasks and/or system  intents submit by input utterance via confidence scores, figs. 1, 4, pars. 23-31) is to response to the query; and transmitting (via network, figs. 2, 5) a response to the query to the user.
The applicants contend the methods of routing input utterances from master chatbot is different from “key features” from the claimed invention and cited pars. 19-20 of the current invention. Pars. 19-20 are shown below. 
[0019] For example, a user may be learning how to code on a particular tutorial website that includes a website (e.g., first, primary) chatbot. The user may need coding assistance and begin interacting with the website chatbot by typing the question: “How to generate an object in Python™?” into the website chatbot's search/help bar. The website chatbot may analyze the question and determine that the main features of the question are “object” and “Python™.” The website chatbot may additionally determine that they only have information on object coding with Ruby.
[0020] That website chatbot may then push the words “object” and “Python™” to a group of other (e.g., secondary, tertiary, etc.) chatbots that the website chatbot is allowed to communicate with. The other chatbots may be chatbots hosted on a same server as the website chatbot, and the other chatbots may each be designated to helping users with various other coding-related tasks. For instance, one of the other chatbots (e.g., a second chatbot) may help with onboarding software and a third chatbot may help with Python™ coding questions. The onboarding (e.g., second) chatbot and the website chatbot may determine that the third chatbot with knowledge of Python™ is the most likely chatbot to be able to respond to the query.
---The examiner does not see the difference between the claimed invention and the teachings from Vishnoi. Vishnoi clear teaches methods/systems for routing input utterance to a skill chatbot (secondary) from a master chatbot based upon determined confidence scores. For example, Vishnoi teaches the following: Notes, these are examples, please refer to entire reference for more details. 
[0006] Routing can be performed in a context aware manner so that the degree of consideration given to a particular bot depends on the identity or the behavior of a bot that the user is currently interacting with. For example, in certain embodiments, a method performed by a computer-implemented chatbot system involves determining that (i) an utterance received from a user while the user is interacting with a first chatbot of the chatbot system is an invalid input to the first chatbot or (ii) that the first chatbot is attempting to route the utterance to a destination associated with the first chatbot. The method further involves, responsive to the determining that the utterance is an invalid input to the first chatbot or that the first chatbot is attempting to route the utterance to a destination associated with the first chatbot, identifying a second chatbot for generating a response to the utterance. Identifying the second chatbot can include computing, using a predictive model, a confidence score for the first chatbot and a confidence score for the second chatbot, the confidence score for the first chatbot indicating a likelihood of the utterance being representative of a task that the first chatbot is configured to perform, and the confidence score for the second chatbot indicating a likelihood of the utterance being representative of a task that the second chatbot is configured to perform. Identifying the second chatbot can further include determining that the confidence score for the second chatbot satisfies one or more confidence score thresholds. The utterance is then routed to the second chatbot based on the identifying of the second chatbot.
[0021] An utterance, which may be a text utterance or a speech utterance, can be a fragment, a sentence, multiple sentences, one or more words, one or more questions, combinations of the aforementioned types, and the like. Digital assistant 106 is configured to apply natural language understanding (NLU) techniques to the utterance to understand the meaning of the user input. As part of the NLU processing for an utterance, digital assistant 106 is configured to perform processing to understand the meaning of the utterance, which involves identifying one or more intents and one or more entities corresponding to the utterance. Upon understanding the meaning of an utterance, digital assistant 106 may perform one or more actions or operations responsive to the understood meaning or intents. For purposes of this disclosure, it is assumed that the utterances are text utterances that have been provided directly by a user 108 of digital assistant 106 or are the results of conversion of input speech utterances to text form. This however is not intended to be limiting or restrictive in any manner.
 [0023] At a conceptual level, digital assistant 106 performs various processing in response to an utterance received from a user. In some embodiments, this processing involves a series or pipeline of processing steps including, for example, understanding the meaning of the input utterance (using NLU), determining an action to be performed in response to the utterance, where appropriate causing the action to be performed, generating a response to be output to the user responsive to the user utterance, outputting the response to the user, and the like. The NLU processing can include parsing the received input utterance to understand the structure and meaning of the utterance, refining and reforming the utterance to develop a better understandable form (e.g., logical form) or structure for the utterance. Generating a response may include using natural language generation (NLG) techniques. Thus, the natural language processing (NLP) performed by a digital assistant can include a combination of NLU and NLG processing.
[0024] The NLU processing performed by a digital assistant, such as digital assistant 106, can include various NLU related processing such as sentence parsing (e.g., tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like). In certain embodiments, the NLU processing or portions thereof is performed by digital assistant 106 itself. In some other embodiments, digital assistant 106 may use other resources to perform portions of the NLU processing. For example, the syntax and structure of an input utterance sentence may be identified by processing the sentence using a parser, a part-of-speech tagger, and/or a named entity recognizer. In one implementation, for the English language, a parser, a part-of-speech tagger, and a named entity recognizer such as ones provided by the Stanford NLP Group are used for analyzing the sentence structure and syntax. These are provided as part of the Stanford CoreNLP toolkit.
 [0027] A digital assistant or chatbot system generally contains or is associated with one or more skills. In certain embodiments, these skills are individual chatbots (referred to as skill bots) that are configured to interact with users and fulfill specific types of tasks, such as tracking inventory, submitting timecards, creating expense reports, ordering food, checking a bank account, making reservations, buying a widget, and the like. For example, for the embodiment depicted in FIG. 1, digital assistant or chatbot system 106 includes skills 116-1, 116-2, and so on. For purposes of this disclosure, the terms “skill” and “skills” are used synonymously with the terms “skill bot” and “skill bots,” respectively.
[0031] A digital assistant implemented according to the master-child bot architecture enables users of the digital assistant to interact with multiple skills through a unified user interface, namely via the master bot. When a user engages with a digital assistant, the user input is received by the master bot. The master bot then performs processing to determine the meaning of the user input utterance. The master bot then determines whether the task requested by the user in the utterance can be handled by the master bot itself, else the master bot selects an appropriate skill bot for handling the user request and routes the conversation to the selected skill bot. This enables a user to converse with the digital assistant through a common single interface and still provide the capability to use several skill bots configured to perform specific tasks. For example, for a digital assistant developed for an enterprise, the master bot of the digital assistant may interface with SKILL BOTS with specific functionalities, such as a CRM bot for performing functions related to customer relationship management (CRM), an ERP bot for performing functions related to enterprise resource planning (ERP), an HCM bot for performing functions related to human capital management (HCM), etc. This way the end user or consumer of the digital assistant need only know how to access the digital assistant through the common master bot interface and behind the scenes multiple skill bots are provided for handling the user request.
[0032] In certain embodiments, in a master bot/child bots infrastructure, the master bot is configured to be aware of the available list of skill bots. The master bot may have access to metadata that identifies the various available skill bots, and for each skill bot, the capabilities of the skill bot including the tasks that can be performed by the skill bot. Upon receiving a user request in the form of an utterance, the master bot is configured to, from the multiple available THE MASTER BOT THEN ROUTES THE UTTERANCE (OR A PORTION OF THE UTTERANCE) TO THAT SPECIFIC SKILLS BOT FOR FURHTER HANDLING. Control thus flows from the master bot to the skill bots. The master bot can support multiple input and output channels. In certain embodiments, routing may be performed with the aid of processing performed by one or more available skill bots. For example, as discussed below, a skill bot can be trained to infer an intent for an utterance and to determine whether the inferred intent matches an intent with which the skill bot is configured. Thus, the routing performed by the master bot can involve the skill bot communicating to the master bot an indication of whether the skill bot has been configured with an intent suitable for handling the utterance.
[0033] While the embodiment in FIG. 1 shows digital assistant 106 comprising a master bot 114 and skill bots 116-1, 116-2, and 116-3, this is not intended to be limiting. A digital assistant can include various other components (e.g., other systems and subsystems) that provide the functionalities of the digital assistant. These systems and subsystems may be implemented only in software (e.g., code, instructions stored on a computer-readable medium and executable by one or more processors), in hardware only, or in implementations that use a combination of software and hardware.

(2) Regarding claims 4, 11, 18, the applicant argued the cited prior art fail to teach and/or suggest “polling” each of the primary chatbot and the one or more secondary chatbots. 
In response, the examiner herein fully disagrees. Vishnoi clearly discloses methods/steps of determining skills primary and secondary chatbots (master and skill chatbots).  See cited portions below for more details.
[0027] A digital assistant or chatbot system generally contains or is associated with one or more skills. In certain embodiments, these skills are individual chatbots (referred to as skill bots) that are configured to interact with users and fulfill specific types of tasks, such as tracking inventory, submitting timecards, creating expense reports, ordering food, checking a bank account, making reservations, buying a widget, and the like. For example, for the embodiment depicted in FIG. 1, digital assistant or chatbot system 106 includes skills 116-1, 116-2, and so on. For purposes of this disclosure, the terms “skill” and “skills” are used synonymously with the terms “skill bot” and “skill bots,” respectively.
[0031] A digital assistant implemented according to the master-child bot architecture enables users of the digital assistant to interact with multiple skills through a unified user interface, namely via the master bot. When a user engages with a digital assistant, the user input is received by the master bot. The master bot then performs processing to determine the meaning of the user input utterance. The master bot then determines whether the task requested by the user in the utterance can be handled by the master bot itself, else the master bot selects an appropriate skill bot for handling the user request and routes the conversation to the selected skill bot. This enables a user to converse with the digital assistant through a common single interface and still provide the capability to use several skill bots configured to perform specific tasks. For example, for a digital assistant developed for an enterprise, the master bot of the digital assistant may interface with SKILL BOTS with specific functionalities, such as a CRM bot for performing functions related to customer relationship management (CRM), an ERP bot for performing functions related to enterprise resource planning (ERP), an HCM bot for performing functions related to human capital management (HCM), etc. This way the end user or consumer of the digital assistant need only know how to access the digital assistant through the common master bot interface and behind the scenes multiple skill bots are provided for handling the user request.
[0032] In certain embodiments, in a master bot/child bots infrastructure, the master bot is configured to be aware of the available list of skill bots. The master bot may have access to metadata that identifies the various available skill bots, and for each skill bot, the capabilities of the skill bot including the tasks that can be performed by the skill bot. Upon receiving a user request in the form of an utterance, the master bot is configured to, from the multiple available skill bots, identify or predict a specific skill bot that can best serve or handle the user request. The master bot then routes the utterance (or a portion of the utterance) to that specific skill bot for further handling. Control thus flows from the master bot to the skill bots. The master bot can support multiple input and output channels. In certain embodiments, routing may be performed with the aid of processing performed by one or more available skill bots. For example, as discussed below, a skill bot can be trained to infer an intent for an utterance and to determine whether the inferred intent matches an intent with which the skill bot is configured. Thus, the routing performed by the master bot can involve the skill bot communicating to the master bot an indication of whether the skill bot has been configured with an intent suitable for handling the utterance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674